747 N.W.2d 227 (2008)
In re Briana CHURCH and Keeley Church, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Angela Church, Respondent-Appellant, and
Donald Ray Church, Respondent.
Docket No. 136184. COA No. 279652.
Supreme Court of Michigan.
April 25, 2008.
On order of the Court, the application for leave to appeal the March 11, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to consolidate is DENIED.